Citation Nr: 1233309	
Decision Date: 09/26/12    Archive Date: 10/09/12

DOCKET NO.  08-30 216A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Fargo, North Dakota


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.  

2.  Entitlement to service connection for bilateral tinnitus.  

3.  Entitlement to service connection for left foot and ankle disorders.

4.  Entitlement to service connection for shoulder, back, and leg disorders.  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Evan M. Deichert, Associate Counsel
INTRODUCTION

The Veteran had active service from July 1967 to April 1970, including service in the Republic of Vietnam.  The Veteran was awarded, among other decorations, the Combat Infantryman Badge, the Vietnam Service Medal, and the Vietnam Campaign Medal.

This matter came before the Board of Veterans' Appeals (Board) on appeal from an August 2007 rating decision by the Department of Veterans Affairs (VA) Fargo, North Dakota Regional Office (RO). 

The issues of entitlement to service connection for left foot and ankle disorders and for shoulder, back, and leg disorders are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The most probative evidence of record indicates that the Veteran's current bilateral hearing loss is not related to his in-service noise exposure.  

2.  The most probative evidence of record indicates that the Veteran's tinnitus is not related to his in-service noise exposure.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1154, 5103, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.385 (2011).

2.  The criteria for service connection for bilateral tinnitus have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1154, 5103, 5103A, 5107(b); 38 C.F.R. §§ 3.102, 3.159, 3.303.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  

Here, the VCAA duty to notify was satisfied by way of letters sent to the Veteran in June and July 2007 - prior to the initial RO decision in this matter - that addressed the notice elements.  The letter informed the Veteran of what evidence was required to substantiate the claim and of his and VA's respective duties for obtaining evidence.  This notice informed the Veteran of all of the elements of how service connection is established, including how VA assigns disability ratings and how an effective date is established.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Next, VA has a duty to assist the Veteran in the development of his claim.  This duty includes assisting him in the procurement of both service treatment records (STRs) and other pertinent medical records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In this case, the RO has obtained and associated with the claims file the Veteran's STRs and records of his private medical treatment (no VA treatment records were obtained, as it does not appear that the Veteran has sought treatment from VA).  The Veteran was afforded a VA compensation and pension examination germane to his claims on appeal.  The examination was adequate as it provided an etiological opinion based on a review of the relevant medical information and supported by a reasoned analysis.

The Board notes that the evidence already of record is adequate to allow resolution of the appeal.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The Board finds that all necessary development has been accomplished, and appellate review does not therefore result in prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

II.  Entitlement to Service Connection for Bilateral Hearing Loss and Tinnitus

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table).  

The second and third elements may be established by showing continuity of symptomatology.  Continuity of symptomatology may be shown by demonstrating "(1) that a condition was 'noted' during service or any applicable presumption period; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology."  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); see also Davidson, 581 F.3d at 1316; Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board"). 

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson, 581 F.3d at 1316; Jandreau, 492 F.3d at 1376-77.  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau, 492 F.3d at 1376-77. 

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a) (West 2002).  Moreover, the United States Court of Appeals for Veterans Claims (Court) has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).  

In determining the probative value to be assigned to a medical opinion, the Board must consider three factors.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The initial inquiry in determining probative value is to assess whether a medical expert was fully informed of the pertinent factual premises (i.e., medical history) of the case.  A review of the claims file is not required, since a medical professional can also become aware of the relevant medical history by having treated a Veteran for a long period of time or through a factually accurate medical history reported by a Veteran.  See id. at 303-04.  

The second inquiry involves consideration of whether the medical expert provided a fully articulated opinion.  See id.  A medical opinion that is equivocal in nature or expressed in speculative language does not provide the degree of certainty required for medical nexus evidence.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).
The third and final factor in determining the probative value of an opinion involves consideration of whether the opinion is supported by a reasoned analysis.  The most probative value of a medical opinion comes from its reasoning.  Therefore, a medical opinion containing only data and conclusions is not entitled to any weight.  In fact, a review of the claims file does not substitute for a lack of a reasoned analysis.  See Nieves-Rodriguez, 22 Vet. App. at 304; see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A] medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions.").  

In this case, the Veteran contends that he suffers from bilateral hearing loss and tinnitus that are causally related to his in-service noise exposure.  For the reasons that follow, his claim shall be denied.  

First, the Board acknowledges that the Veteran currently suffers from both bilateral hearing loss and bilateral tinnitus.  Both the results of an August 2008 VA audio examination and a March 2008 private audiology opinion confirm diagnoses of bilateral hearing loss and tinnitus.  

Next, the Board concedes that the Veteran was exposed to noise during his active service.  A review of the Veteran's STRs does not reveal that he was diagnosed as suffering from bilateral hearing loss or tinnitus during his active service, nor did he make any complaints related to his hearing during that time.  However, the records do show that the Veteran served in the Army in the Republic of Vietnam.  In a May 2007 letter, the Veteran stated that he served in an artillery unit and was not given hearing protection while firing rocket propelled grenades.  The Veteran's DD-214 confirms that he received the Combat Infantryman Badge for his service.  Given these facts, the Board shall concede that the Veteran was exposed to noise during his active service.  

The Board finds, however, that the most probative evidence of record does not indicate that his current disabilities are related to in-service noise exposure.  

There are conflicting opinions on this point.  In support of his claim, the Veteran submitted a March 2008 private audiology examination report.  The private audiologist noted borderline normal hearing in the lower and mid frequencies dropping to severe sensorineural hearing loss in the higher frequencies.  She also noted that the Veteran had excellent speech recognition.  The audiologist also reviewed the Veteran's medical history, noting that the Veteran was exposed to noise during his service in Vietnam.  The Veteran reported tinnitus of a "long time."  She stated that it is more likely than not that the Veteran's bilateral hearing loss and tinnitus originated during his active service.  

In an August 2008 VA examination report, the examiner concluded that the Veteran's hearing loss and tinnitus are not related to active service.  The examiner noted that a post-service discharge November 1977 audiogram was within normal limits except for two thresholds that were better at the current examination.  The examiner also noted a post-service 1986 audiogram that showed normal hearing in the Veteran's right ear and normal hearing in the left with the exception of a 40 decibel threshold at 4000 Hertz.  The examiner stated that these tests indicate that the Veteran's hearing loss started many years after his active service.  With respect to tinnitus, the examiner noted that the Veteran stated that his tinnitus started 15 years prior to the examination, or some 33 years after the Veteran's separation from service.  Given the lengths of time elapsed between the Veteran's active service and his first suffering from his claimed conditions, the examiner concluded that it is less likely than not that the Veteran's hearing loss and tinnitus are related to his military noise exposure.  

The Board assigns a greater probative value to the conclusion of the VA examiner.  The VA examiner reviewed the Veteran's complete medical history, including relevant records such as the post-service audiograms showing normal hearing.  Additionally, the VA examiner provided supporting rationale, include the post-serve audiograms and the Veteran's own statements regarding onset of his hearing loss and tinnitus.  

In contrast, the private audiologist's opinion was based solely on the history related by the Veteran and it does not appear that the post-service audiograms were reviewed.  Additionally, the private audiologist did not provide a supporting rationale for the opinion.  

To the extent that the Veteran himself contends that his condition is related to his active service, the Board finds that he is not competent to do so.  Though the Veteran is competent to report the dates of onset of his symptoms and the particular symptoms from which he suffers, determining the etiology of his hearing loss requires specialized training for a determination as to diagnosis and causation, and is not susceptible to lay opinions on etiology.  Davidson, 581 F.3d at 1316; Jandreau, 492 at 1376-77.  This is particularly true as such an opinion relies, in part, on the interpretation of audiograms both during and after service.  

Finally, the Board notes that in both his March 2008 private audiology examination and in his August 2008 VA examination, the Veteran stated that he began suffering from bilateral hearing loss and tinnitus within the last 15 years or for a long time.  Furthermore, at the VA examination, the Veteran stated that he did not have tinnitus during service.  These statements indicate that there is not a continuity of symptomatology.  Moreover, as there is no evidence of bilateral hearing loss or tinnitus within a year of service discharge, service connection on a presumptive basis is similarly precluded.  

In summary, the Board finds that the Veteran did not suffer from bilateral hearing loss or tinnitus during his active service or for many years thereafter, and that the most probative evidence of record does not indicate that his current disabilities are related to his in-service noise exposure.  Accordingly, the Board concludes that the criteria for service connection for bilateral hearing loss and tinnitus have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1154, 5103, 5103A, 5107(b); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.385.

ORDER

Service connection for bilateral hearing loss is denied.

Service connection for bilateral tinnitus is denied.  


REMAND

The Veteran's claims for service connection for left foot and ankle disorders and shoulder, back, and leg and disorders require a remand for an examination.

VA did not provide the Veteran with a medical examination.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159.  Such development is necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim, but contains:  (1) competent evidence of diagnosed disability or symptoms of disability, (2) establishes that the veteran suffered an event, injury or disease in service, or has a presumptive disease during the pertinent presumptive period, and (3) indicates that the claimed disability may be associated with the in-service event, injury, or disease, or with another service-connected disability.  38 C.F.R. § 3.159(c)(4).  Here, as will be discussed further below, the evidence of record does not indicate that either hearing loss or tinnitus may be associated with active service.  See McLendon v. Nicholson, 20 Vet. App. 79, 83-86 (2006) (noting that the third element establishes a low threshold and requires only that the evidence "indicates" that there "may" be a nexus between the current disability or symptoms and active service, including equivocal or non-specific medical evidence or credible lay evidence of continuity of symptomatology).  

The Veteran contends that each of these claimed conditions is related to an in-service accident.  In a May 2007 letter, the Veteran stated that he injured his left ankle and foot when during jump training at Fort Benning (though this letter states that the Veteran injured his right foot, a later communication from the Veteran clarified that he meant his left foot).  The Veteran stated that he has since then experienced sharp pain in his foot, shoulder, back and legs.  

A review of the Veteran's STRs confirms that he sought treatment in January 1968 for pain in his left foot.  He was diagnosed as suffering from a congenital left foot condition and bilateral pes planus.  A physical profile from that same month noted that the Veteran could not participate in airborne, Ranger, or special forces training.  The Veteran's STRs show earlier complaints of pain in his left foot.  The Veteran first complained of suffering from left foot pain and flat feet in August 1967.  He stated that he had suffered from such problems for 10 years, and he was given arch supports.  In October 1967, the Veteran complained of tenderness and pain in his left foot when running and marching.  The Veteran stated that he knew of no injury to his foot, but that his pain had gotten progressively worse for the last month.  He was diagnosed as suffering from pes planus with prominent navicular.

It is not clear, however, from what specific conditions the Veteran currently suffers and whether they are related to that incident or to his active service in general.  In a February 2008 report from Dr. EW, the Veteran had reported that he injured his left foot during training and that he continued to suffer from pain during his service in Vietnam.  He complained of discomfort in that foot that has worsened over the years.  The Veteran also complained of pain in his left shoulder.  Dr. EW diagnosed left shoulder bursitis with possible rotator cuff tendinopathy, degenerative joint disease, and "degenerative pes planus of the left foot secondary to an old injury."  

The Board finds that there are current symptoms of leg, back, foot, and shoulder pain, competent lay testimony of pain during service, evidence of in-service complaints of pain, and competent lay testimony suggesting an association between the pain and service or non-specific medical evidence suggesting continuity of symptomatology.  Accordingly, remand for an examination is required.  

Accordingly, the case is REMANDED for the following actions:

1.  Provide the Veteran with an appropriate examination to determine the etiology of each of the claimed disorders.  The entire claims file (i.e., both the paper claims file and any electronic medical records) should be made available to and be reviewed by the examiner, and it should be confirmed that such records were available for review.  If the examiner does not have access to electronic medical records, any such relevant treatment records must be printed and associated with the paper claims file so they can be available to the examiner for review.  Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.  An explanation for all opinions expressed must be provided.  If an opinion cannot be provided without resort to speculation, it must be noted in the examination report, and an explanation provided for that conclusion.  

The examiner must first determine the presence and nature of any current diagnoses and/or disorders of the left foot, left ankle, shoulder, back, and legs.  If the examiner does not find any disorders of the left foot or shoulder, an explanation must be provided, to include a discussion of the 2008 private report from Dr. EW.

The examiner must provide opinions, in light of the examination findings and the service and post-service evidence of record whether it is at least as likely as not (50 percent or greater probability) that each currently diagnosed left foot, left ankle, shoulder, back, and leg disorder was caused or aggravated by the Veteran's military service.  The examiner must also provide opinions whether it is at least as likely as not (50 percent or greater probability) that each currently diagnosed shoulder, back, and leg disorder was caused or aggravated by a left foot or left ankle disorder.

The examiner must also provide an opinion regarding whether any currently diagnosed left foot or left ankle disorders are congenital?  If so, the examiner must specific whether the disorder is a congenital disease or defect.  If any disorder is a defect, the examiner must provide an opinion regarding whether there is superimposed disease or injury.  If any disorder is a congenital disease, the examiner must provide an opinion regarding whether the disease was aggravated during service, to include whether the disease progressed during service at a greater rate than normally expected according to accepted medical authority. 

2.  Notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claims, and that the consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2011).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

3.  Review the examination report to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, the AMC must implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

4.  After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim must be readjudicated.  If the claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
K. MILLIKAN
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


